Citation Nr: 1207032	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1980, and from May 1981 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that the RO adjudicated the issue in this case as entitlement to service connection for PTSD, and that the Veteran has specifically claimed service connection for PTSD.  However, the medical evidence of record reveals various diagnoses of acquired psychiatric disorders, including PTSD and major depressive disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2011.  A transcript of the hearing is associated with the claims file.  He also submitted additional evidence at that time, accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Nevertheless, further development is necessary for a fair adjudication, so the AOJ will have the opportunity to review such evidence.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, which currently contains only rating decisions and notices.  Any further development or consideration of this case take into account the existence of this electronic file, as well as the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, there appear to be pertinent treatment records outstanding.  The Veteran contends that he currently has PTSD due to events during service, and that he started using drugs at that time as a result.  He states that he underwent a two-week drug treatment program during service, and that he was ultimately discharged from service due to drug use.  The Veteran's certificate of discharge or release (DD Form 214) from his second period of service confirms that the reason was for "drug abuse-rehabilitation failure."  However, there are currently no records in the file pertaining this treatment.  As such, the case must be remanded for attempts to obtain any clinical or other records pertaining to such treatment during service.

Additionally, the Veteran testified during the August 2011 hearing that he has received regular mental health treatment at the Miami VA Medical Center (MC) since approximately 2004, 2005, or 2006, and that he was scheduled for another appointment after the hearing, or in September 2011.  The Veteran also reported prior treatment at the Miami VAMC in the early 1980's or 1990's, or starting in 1984 or 1985.  He denied any treatment immediately after his discharge from service in January 1980.  The Veteran referred to possible treatment at the Wichita and Topeka VAMCs, stating that he had treatment for hearing loss in 1983 or 1984 at the Wichita VAMC, but he may also have been treated for mental health at that time.  The Board notes that the Veteran reported treatment for asthma at the Topeka VAMC in a March 1984 VA examination concerning other issues, but he did not reference any treatment in Wichita at that time.  As such, upon remand, the RO should attempt obtain any outstanding records from the identified VA facilities.

The Veteran has also reported participation in a private drug rehabilitation program called New Directions in 1998 or 1999.  He submitted a February 2000 certificate of completion for a rehabilitation program, but it is unclear if this is the same program.  The Veteran should be requested to identify any outstanding non-VA records pertaining to his mental health, specifically to include any drug treatment programs, and to complete the necessary authorization form for VA to obtain such records.  Reasonable attempts should be made to obtain any such records.

The Board notes that there are special evidentiary requirements concerning a reported in-service stressor for PTSD.  In this regard, the Veteran did not service during a time of war, and there is no other indication of combat in the record.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2011) (providing for relaxed evidentiary standards where a veteran engaged in combat with the enemy).  Further, the Veteran has not claimed to have been diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  Additionally, VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) where the stressor is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of the veteran's service.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  However, there is no indication of a stressor related to a fear of hostile military or terrorist activity, nor would such a claim be consistent with the circumstances of the Veteran's service.  Rather, the Veteran served as a cook in Hawaii in between periods of war.  As discussed below, his claimed stressors relate to an incident during field training, and an incident related to inclement weather.  

The Veteran reported two incidents in his PTSD stressor questionnaire.  First, he stated that he saw a close friend, whom he identified as Specialist Johnson, be killed and have his "face blown away" during field or AIT training on May 20, 1977, at Fort Lee, Virginia.  Second, the Veteran stated that an unidentified friend was killed when they stepped out of the car at work and a tree fell on the friend.  He stated that this occurred on June 25, 1981, at Naval Air Station (NAS) Barber's Point, Hawaii, while he was assigned to the 147th Aviation Battalion.

In contrast, the Veteran described only one stressor in his October 2008 notice of disagreement, his September 2009 substantive appeal, and during the August 2011 hearing.  He stated that he saw a fellow service-member, Specialist Johnson, get killed by a falling tree in the early morning hours when they got out of the car outside of the work station.  The Veteran testified that this happened in approximately July or August 1981 while he was stationed at the 25th Aviation Division in Hawaii, before he was transferred to the 147th Battalion.  His attorney indicated that the Veteran had been having trouble narrowing down the date of the incident, and that they believed this to be the approximate time period of this stressful incident.  The Veteran further testified that this event traumatized him and caused him to fear for his own life, resulting in nightmares, drug use, etc.  He stated that he has had continuous mental health symptoms from service to the present, although he did not seek treatment for many years.  

The Veteran's service personnel records reflect that he was stationed at the 25th Aviation Battalion in Schofield Barracks, Hawaii, starting in May 1981, and in the 147th Aviation Battalion starting in December 1981.  

The Board observes that the AOJ made a formal finding that there was insufficient information to submit the Veteran's claimed stressors for verification in August 2008.  However, while the Veteran has interchanged some of the dates and names associated with his claimed stressors, there now appears to be sufficient information to request verification of the two reported stressors.  In particular, the Veteran has reported one incident where a Specialist Johnson was killed during training in May 1977 at Fort Lee, Virginia.  He has reported a second incident where a Specialist Johnson was killed from a fallen tree while stationed at the 25th Aviation Battalion in Schofield Barracks, Hawaii, at some point between June 25 and August 31, 1981.  Accordingly, upon remand, the AOJ should submit such information to the Joint Services Records Research Center (JSRRC) to attempt stressor verification.  Any response received from the JSRRC should be associated with the claims file.

After completing all above the above-described the development, the Veteran should be scheduled for a VA examination to determine the nature and character of any current acquired psychiatric disorder, to include PTSD.  The Board notes that mental health disorders other than PTSD do not require stressor verification.  The examiner should clarify the Veteran's nature of any current acquired psychiatric disorder and offer an opinion as to the etiology of such disorder, to include whether it is based on any verified stressor in the case of PTSD, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him since separation from service for any symptoms of a mental health disability (including but not limited to PTSD), and to provide the necessary authorization (VA Form 21-4142) for any non-VA provider, including but not limited to any drug treatment or rehabilitation programs from 1998 through 2000.  Thereafter, request copies of any identified records, including but not limited to any records from New Directions, any outstanding records from the Wichita VAMC, Topeka VAMC, and Miami VAMC.  Specific requests should be made for any inpatient or outpatient drug treatment or mental health treatment records, and for any records dated from 1983 through 1995, and from 2004 forward. 

2.  Request copies of any inpatient or outpatient records pertaining to the Veteran's drug rehabilitation treatment during the second period of service, or from May 1981 through December 1982.  Request(s) should be made to all appropriate records repositories, including but not limited to the service department, the National Personnel Records Center (NPRC), and any other agency that may be indicated, as appropriate.

3.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Reasonable efforts must be made to obtain identified private records.  Requests for records from Federal agencies, including VA and service departments, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile, which must be documented in the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

4.  Submit a request for stressor verification to the JSRRC for the following incidents: (1) a Specialist Johnson was killed during training in May 1977 at Fort Lee, Virginia; (2) a Specialist Johnson was killed from a fallen tree while stationed at the 25th Aviation Battalion in Schofield Barracks, Hawaii, at some point between June 25 and August 31, 1981.  Any response from the JSRRC must be associated with the claims file.  If these stressors are unable to be verified, a formal finding to that effect should be documented in the claims file, and the Veteran should be so notified.

5.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be specifically informed of which, if any, in-service stressors have been verified.  The examiner is requested to respond to the following:  

(a)  Clarify all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD, based on examination of the Veteran and review of all lay and medical evidence.  

(b)  If PTSD is diagnosed, please state whether it is at least as likely as not (probability of 50 percent or more) that such disorder is the result of any verified in-service stressor(s).  

(c)  For any currently diagnosed acquired psychiatric disorder other than PTSD, please state whether it is at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of any incident during service.  

(d)  The examiner must provide a complete rationale for any opinion offered in response to the above questions.  Consideration should be given to the Veteran's treatment for drug use during his second period of service, and the Veteran's statements as to the reasons for drug use, as well as all other lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

